United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Edward L. Daniel, for the appellant
Office of Solicitor, for the Director

Docket No. 07-35
Issued: March 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 2, 2006 appellant, through her representative, filed a timely appeal from a
November 1, 2005 nonmerit decision of the Office of Workers’ Compensation Programs denying
her request for reconsideration. As the most recent merit decision was issued October 14, 2004,
more than one year from the date of the filing of this appeal, the Board lacks jurisdiction over the
merits of this case.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the nonmerit decision.
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of her claim under 5 U.S.C. § 8128.

1

20 C.F.R. §§ 501.2(c), 501.3.

FACTUAL HISTORY
On February 10, 2004 appellant, then a 50-year-old bulk mail technician, filed an
occupational disease claim alleging that she sustained depression and anxiety due to
discrimination and harassment at work. She attributed her stress to a coworker threatening to
push a container into her, a supervisor threatening her with disciplinary action and the denial of
light-duty work on December 30, 2002. Appellant further alleged that a supervisor physically
abused her on January 17, 2003 and a coworker physically and verbally abused her in July 2003.
She stopped work on October 29, 2002 and returned to work on November 26, 2002.
By decision dated May 26, 2004, the Office denied appellant’s claim on the grounds that
she did not establish an injury in the performance of duty. The Office determined that she had
not established any compensable employment factors.
On June 13, 2004 appellant requested reconsideration. In a decision dated October 14,
2004, the Office denied modification of its May 26, 2004 decision. The Office again found no
compensable employment factors.
On October 13, 2005 appellant again requested reconsideration of her claim. She
submitted form reports verifying that she received treatment on June 14, 20, 29 and August 19,
2005 from Dr. Raymond L. Hoobler, Ph.D., a psychologist. Appellant also submitted a medical
report dated July 18, 2005 from Dr. Hoobler and Dr. Seeme Ahmad, a psychiatrist, supporting
her application for disability retirement due to an employment-related emotional condition.
By decision dated November 1, 2005, the Office denied appellant’s request for
reconsideration on the grounds that the evidence submitted was immaterial and thus insufficient
to warrant merit review of her claim.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulations provide that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.3 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.5
2

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
3

20 C.F.R. § 10.606(b)(2).

4

20 C.F.R. § 10.607(a).

5

20 C.F.R. § 10.608(b).

2

The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.6 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.7 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.8
ANALYSIS
In its May 6 and October 14, 2004 decisions, the Office denied appellant’s claim for an
emotional condition after finding that she had not established a compensable employment factor.
The relevant issue, consequently, is the factual question of whether appellant has established a
compensable factor of employment.
In support of her request for reconsideration, appellant submitted form reports dated June
and August 2005 verifying that she received treatment from Dr. Hoobler and a medical report
dated July 18, 2005 from Dr. Hoobler and Dr. Ahmad. The Office, however, is not required to
consider medical evidence in an emotional condition case where no work factors have been
established.9 The medical reports, consequently, are not relevant to the underlying issue in this
case, which is the factual question of whether appellant has established a compensable
employment factor. The Board has held that the submission of evidence which does not address
the particular issue involved does not constitute a basis for reopening a case.10
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or constitute
new and relevant evidence not previously considered. As she did not meet any of the necessary
regulatory requirements, she is not entitled to further merit review.11
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of her claim under section 8128.

6

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

7

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

8

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

9

See Richard Yadron, 57 ECAB ___ (Docket No. 05-1738, issued November 8, 2005).

10

Patricia G. Aiken, 57 ECAB ___ (Docket No. 06-75, issued February 17, 2006).

11

See 20 C.F.R. § 10.608(b); Richard Yadron, supra note 9.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 1, 2005 is affirmed.
Issued: March 15, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

